DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 12/14/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,748,609. 
Although the claims at issue are not identical, they are not patentably distinct from each other  because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same claim limitations. The applicant's claim 1 includes deletion of identifying initializing, applying a first logical input, applying a second logical input into a first, a second and a third cycles respectively from claim 1 of US Pat No. 10,748,609, the applicant’s claim 7 includes deletion of “output circuitry that determines a probability that the logic output is a correct logical output for a logic operation being performed by the apparatus” from claim 6 
Therefore, with respect to above discussion, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same claim limitations. 
Following is a table comparing the claims 1-20 of the instant application with the claims 1-17 of the parent patent number 10,748,609. 
Instant Application SN 16/922,255
US Pat No. 10,748,609
1. A method comprising:
 initializing a memristor by applying a voltage across a first terminal and a second terminal of the memristor, 
wherein initializing the memristor causes the memristor to be in a particular resistance state; 
applying 
a first logical input to the first terminal of the memristor and a first control input to the second terminal of the memristor, 



applying 
a second logical input to the first terminal of the memristor and a second control input to the second terminal of the memristor, the second logical input being below the threshold voltage of the memristor; 
determining a logical output of a memristor logic device comprising the memristor based on a resistance state of the memristor once the second logical input is applied; and 

determining a probability that the logical output is a correct logical output for a logic operation being performed by the memristor logic device.

initializing a memristor by applying, in a first cycle, a voltage across a first terminal and a second terminal of the memristor, 
wherein initializing the memristor causes the memristor to be in a particular resistance state; 
applying, in a second cycle, 
a first logical input to the first terminal of the memristor and a first control input to the second terminal of the memristor, 



applying, in a third cycle, 
a second logical input to the first terminal of the memristor and a second control input to the second terminal of the memristor, the second logical input being below the threshold voltage of the memristor; 
determining a logical output of a memristor logic device comprising the memristor based on a resistance state of the memristor once the second logical input is applied; and 

determining a probability that the logical output is a correct logical output for a logic operation being performed by the memristor logic device.
the memristor logic device is performing a logic operation at least in part by applying a first cycle, a second cycle, and a third cycle.

the logic operation is at least one of an AND operation, an OR operation, a NAND, or a NOR operation.
the memristor logic device is performing 
a logic operation that is at least one of an AND operation, an OR operation, a NAND, or at least in part by applying the first cycle, the second cycle, and the third cycle

3. The method of claim 1, wherein determining the logical output further comprises current sensing to detect the resistance state of the memristor.
5. The method of claim 1, wherein the memristor logic device is a first memristor logic device, and further comprising applying the logical output of the first memristor logic device to an input of a second memristor logic device; and performing an arithmetic operation using an arithmetic device comprising a plurality of memristor logic devices including the first memristor logic device and the second memristor logic device.
    4. The method of claim 1, wherein the memristor logic device is a first memristor logic device, and further comprising applying the logical output of the first memristor logic device to an input of a second memristor logic device; and performing an arithmetic operation using an arithmetic device comprising a plurality of memristor logic devices including the first memristor logic device and the second memristor logic device.
6. The method of claim 5, wherein performing the arithmetic operation further comprises: generating an arithmetic output 


a memristor comprising a first terminal, a second terminal, and an output terminal, 

with a first sequence of inputs 
applied to the first terminal and a second sequence of inputs applied to the second terminal in a plurality of cycles 


comprising an initialization cycle that causes the memristor to be in a particular state; at least one logic cycle that applies a logical input to the first terminal and a control input to the second terminal, wherein a voltage across the first terminal and the second terminal remains below a threshold voltage 
output circuitry that determines a probability that a logical output is a correct logical output for a logic operation being performed by the apparatus;

wherein the logical output at the output terminal is based on a resistance state of the memristor once the first sequence of inputs is applied to the first terminal and the second sequence of inputs is applied to the second terminal.

a memristor comprising a first terminal, a second terminal, and an output terminal; 

an input circuit that 
applies a sequence of inputs to the first terminal and a corresponding sequence of inputs to the second terminal in a plurality of cycles

comprising an initialization cycle that causes the memristor to be in a particular state; at least one logic cycle that applies a logical input to the first terminal and a control input to the second terminal, wherein a voltage across the first terminal and the second terminal remains below a threshold voltage 
output circuitry that determines a probability that the logical output is a correct logical output for a logic operation being performed by the apparatus; and 

wherein a logical output at the output terminal is based on a resistance state of the memristor once the sequence of inputs to the first terminal and the corresponding sequence of inputs to the second terminal are applied.

 7. The apparatus of claim 6, wherein the memristor logic device is configured to perform a logic operation that is at least one of an AND operation, an OR operation, a NAND, or a NOR operation based at least in part on the at least one logic cycle.
10. The apparatus of claim 7, further comprising an output circuit that performs current sensing to detect the resistance state 


9. The apparatus of claim 6 wherein the memristor is a first memristor, and further comprising: an arithmetic device that performs an arithmetic operation, the arithmetic device comprising the first memristor configured to perform a first logic operation; and at least one second memristor coupled to an output of the first memristor and configured to perform a second logic operation.
12. The apparatus of claim 11, further comprising output circuitry configured to: determine an arithmetic output of the arithmetic device; and determine a probability that the arithmetic output is a correct arithmetic output.
    10. The apparatus of claim 9, further comprising output circuitry configured to: determine an arithmetic output of the arithmetic device; and determine a probability that the arithmetic output is a correct arithmetic output.
13. A logic device, comprising: 
a memristor comprising a first terminal, a second terminal, and an output terminal; input circuitry coupled to the first terminal, 
an initialization cycle that initializes a state of the memristor; and 
at least a first logic cycle that that includes applying a logical input to the first terminal and a control input to the second terminal, wherein a voltage across the first terminal and the second terminal remains below a threshold voltage of the memristor for a predetermined period of time; and 
output circuitry configured to determine a logical output at the output terminal based on a resistance state of the memristor once the sequence of inputs are applied, 
wherein the output circuitry is configured to determine a probability that the logical output is a correct logical output for a logic 

a memristor comprising a first terminal, a second terminal, and an output terminal; input circuitry coupled to the first terminal, 
an initialization cycle that initializes a state of the memristor; and 
at least a first logic cycle that that includes applying a logical input to the first terminal and a control input to the second terminal, wherein a voltage across the first terminal and the second terminal remains below a threshold voltage of the memristor for the at least one logic cycle; and 
output circuitry configured to determine a logical output at the output terminal based on a resistance state of the memristor once the sequence of inputs are applied, 
wherein the output circuitry is configured to determine a probability that the logical output is a correct logical output for a logic 

12. The logic device of claim 11, wherein the logic device is configured to perform a logic operation that is at least one of an AND operation, an OR operation, a NAND, or a NOR operation based at least in part on the at least one logic cycle.
15. The logic device of claim 13 wherein said predetermined period of time corresponds to at least said first logic cycle.

16. The logic device of claim 13, wherein the output circuitry is further configured to: perform current sensing to detect the resistance state of the memristor and generates the logical output at the output terminal.
13. The logic device of claim 11, wherein the output circuitry is further configured to: perform current sensing to detect the resistance state of the memristor and generates the logical output at the output terminal.
17. The logic device of claim 13, wherein the logic device is configured to operate as a NAND gate, and wherein the sequence of inputs comprises: the initialization cycle comprising applying a control input of 1 to 


15. The logic device of claim 11, wherein the logic device is configured to operate as a AND gate, and wherein the sequence of inputs comprises: the initialization cycle comprising applying a control input of 1 to the first terminal and a control input of 0 to the second terminal; a first logic cycle comprising applying a logical input of p to the first terminal and a control input of 1 to the second terminal; and a second logic cycle comprising applying a logical input of q to the first terminal and a control input of 1 to the second terminal.

16. The logic device of claim 11, wherein the logic device is configured to operate as a OR gate, and wherein the sequence of inputs comprises: the initialization cycle comprising applying a control input of 1 to the first terminal and a control input of 0 to the second terminal; a first logic cycle comprising applying a control input of 0 to the first terminal and a logical input of q to the second terminal; and a second logic cycle comprising applying a control input of 1 to the first terminal and a logical input of p to the second terminal.
20. The logic device of claim 13, wherein the logic device is configured to operate as a NOR gate, and wherein the sequence of inputs comprises: the initialization cycle comprising applying a control input of 1 to the first terminal and a control input of 0 to the second terminal; a first logic cycle comprising applying a control input of 0 to the first terminal and a logical input of q to 



Response to Arguments
Applicant’s arguments, filed December 14, 2021, with respect to the amended independent claim 7 which incorporated the limitation of claim 9 and have been fully considered and are persuasive.  The rejection under 35 USC 102 and 103 of claims 7, 8 and 10-11 has been withdrawn. 
However, claims 1-8 and 10-20 remain rejected being appropriate for the nonstatutory obviousness-type double patenting rejection as stated above.
The examiner notes that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the nonstatutory obviousness-type double patenting rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844